FILED

UNITED STATES DISTRICT C()URT oc'[ 2 8 2013
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. Dlstrlct & Bankruptcy

Daud A. Holiday,l ) Courts for the Dlstrict of Columb|a

Plaintiff, §
v. § Civil Action No. l3-l 165 (UNA)
United States et al. , §
Defendants. §
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff` s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the iri forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

’ Although the docket lists plaintiff’ s first name as "David," the Complaint and the Inmate
Account Summary Report supplied by the District’s Central Detention Facility list plaintiff s
first name as "Daud." The Clerk will be ordered to correct the docket in this case and in Holiday
v. United States, Civ. Action No. 13-1299 (UNA), which is an identical case that will be
dismissed as duplicative of this earlier-filed action.

defense and determine whether the doctrine of res judicata applies. Brown v. Califarzo, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a prisoner at the District of Columbia Jail. He sues the United States, the
District of Columbia, and four individuals. See Compl. Caption. In his Statement of Claims,
plaintiff only lists "false imprisonment, excessive force, violation of housing act, disability act,
S.S.I. act, food at the DC jail, and monitoring [sic] visit . . . ." Compl. at 5. He does not state any
supporting facts. Furthermore, in the Parties section of the Complaint, plaintiff does not name
any of the defendants listed in the caption but rather writes "For any whom lawyer prove went
through damages within," id. at 4, and he attaches presumably as an exhibit a document directed
at the "Superior Court of the District of Columbia Court of Appeals," styled as a "Petition for a
Writ of Mandamus . . . ." Plaintiff seeks his "release . . . with monetary compensation . . . ." Id.
at 5. Since the complaint is simply too cryptic to provide any notice of a claim and the basis of
this Court’s jurisdiction, it will be dismissed. A separate Order accompanies this Memorandum

Opinion.

Date: October Z_l_, 2013